Exhibit 10.7

 

GENERAL MOLY, INC.

2006 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

The Compensation Committee of General Moly, Inc. (the “Company”), granted an
award of  Restricted Stock Units with the right to receive shares of the
Company’s common stock issued under the 2006 Equity Incentive Plan, as amended
and restated (the “Plan”), subject to the terms and conditions set forth in this
Notice of Grant and Restricted Stock Unit Agreement (the “Restricted Stock
Units” and the “Agreement”) to the participant named below (“Participant”). 
This Agreement evidences the terms of the Company’s grant of Restricted Stock
Units to Participant.

 

A.                                    NOTICE OF GRANT

 

Participant Name:

 

 

 

 

 

Grant Date:

 

                  , 20     

 

 

 

Number of Restricted Stock Units :

 

 

 

 

 

Vesting Schedule:

 

Except as provided otherwise in this Agreement, subject to the restrictions
described in the Agreement and Participant’s continuous service as an employee
of the Company, the Restricted Stock Units shall vest and Participant shall be
issued the number of Shares equal to the number of Restricted Stock Units set
forth below:

 

 

 

 

 

Number of
Restricted Stock
Units

 

Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Agreement, the Plan and the Plan Summary. 
Participant further acknowledges that as of the Grant Date, this Agreement, and
the Plan set forth the entire understanding between Participant and the Company
regarding the Restricted Stock Units and underlying Shares subject to this award
and supersede all prior oral and written agreements on that subject.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Participant has executed this Agreement on
the dates set forth below to be effective as of the Grant Date.

 

General Moly, Inc.

Participant

By:

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

[Insert Name & Title]

 

 

[Insert Name]

Date:

                                                         , 20

Date:

                                                           , 20

 

Attachments:  Plan and Plan Summary.

 

--------------------------------------------------------------------------------


 

B.                                    RESTRICTED STOCK UNIT AGREEMENT

 

A.                                   The Company is granting to Participant the
number of Restricted Stock Units relating to shares of the Company’s common
stock (“Common Stock”) set forth in the Notice of Grant pursuant to the
Company’s 2006 Equity Incentive Plan as amended and restated (the “Plan”),
subject to the terms and conditions set forth herein and in the Plan.

 

B.                                     The Restricted Stock Units provided for
in this Agreement are to be issued as an inducement for Participant’s continued
commitment to serve as an employee of the Company, and Participant is willing to
abide by the obligations imposed hereunder.

 

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Company and Participant agree as
follows:

 

1.                                      Issuance of Restricted Stock Units. 
Subject to the restrictions, terms and conditions of this Agreement and the
Plan, the Company hereby grants to Participant the number of Restricted Stock
Units (the “Restricted Stock Units”) set forth in the Notice of Grant, which
include the right to be issued the number of shares of Common Stock equal to the
Restricted Stock Units, subject to the restrictions and vesting conditions set
forth in this Agreement (the “Shares”).  As used in this Agreement, the term
“Shares” refers to the Shares to be issued hereunder and includes all securities
received (i) in replacement of the Shares, (ii) as a result of stock dividends
or stock splits in respect of the Shares, and (iii) in replacement of the Shares
in a recapitalization, merger, reorganization or the like.

 

2.                                      Delivery.

 

2.1                               Deliveries by Participant.  Participant hereby
delivers to the Company (i) this Agreement executed by Participant; and (ii) any
other documents deemed necessary by the Company.

 

2.2                               Deliveries by the Company.  Subject to its
receipt of all of the documents to be executed and delivered by Participant to
the Company under Section 2.1, and upon satisfaction of the conditions set forth
in Section 3 and Section 4 of this Agreement, the Company will issue one Share
in settlement of each Vested Restricted Stock Unit (as defined below), less any
Shares to be withheld pursuant to Section 6 of this Agreement, in the name of
Participant on the books and records of the Company.  At the discretion of the
Company, the Company may issue certificates representing the Shares.  To the
extent the Shares are not represented by certificates, the Company will provide
Participant the notice required by Section 151(f) of the Delaware General
Corporation Law for the issuance of uncertificated shares.

 

3.                                      Repurchase and Vesting.

 

3.1                               Forfeiture.  As of the Grant Date, except to
the extent provided in the Notice of Grant, all of the Restricted Stock Units
are considered “Unvested Restricted Stock Units”, which shall be restricted and
subject to forfeiture.  The Unvested Restricted Stock Units shall vest as
described in the Vesting Schedule set forth in the Notice of Grant.

 

The Unvested Restricted Stock Units will continue to vest according the Vesting
Schedule set forth in the Notice of Grant so long as Participant remains an
employee of the Company (Restricted Stock Units that have vested are referred to
herein as “Vested Restricted Stock Units”).  Participant agrees not to sell,
assign, transfer, pledge, hypothecate, or otherwise dispose of, by operation of
law or otherwise, any Restricted Stock Units except as permitted by this
Agreement.  Any Unvested Restricted Stock Units that have not vested pursuant to
the Vesting Schedule set forth in the Notice of Grant at the time Participant

 

2

--------------------------------------------------------------------------------


 

ceases to be an employee of the Company (by resignation, removal or otherwise,
whether or not for cause) shall automatically be forfeited and Participant shall
have no rights therein.

 

3.2                               Cessation Date.  In case of any dispute as to
the date that Participant ceases to be an employee of the Company, such
cessation date shall be determined in good faith by the Company’s Board of
Directors.

 

3.3                               Adjustments.  The number of Restricted Stock
Units that are Vested Restricted Stock Units or Unvested Restricted Stock Units
will be equitably adjusted for any stock split, combination, stock dividend,
merger, consolidation, reorganization, recapitalization, or any other change in
corporate structure or other transaction not involving the receipt of
consideration by the Company occurring after the Grant Date.

 

4.                                      Restrictions on Transfers.  Participant
shall not transfer, assign, grant a lien or security interest in, pledge,
hypothecate, encumber, or otherwise dispose of (collectively, a “Transfer”) any
of the Restricted Stock Units.

 

5.                                      Settlement; Rights as Shareholder. 
Subject to the terms and conditions of this Agreement, within 30 days following
each Vesting Date set forth in the Notice of Grant, Participant shall be issued
a number of Shares equal to the number of Vested Restricted Stock Units that
vest on that Vesting Date, less any Shares to be withheld pursuant to Section 6
of this Agreement, and Participant will have all of the rights of a holder of
Common Stock with respect to the Shares from and after the date that Participant
delivers any other documents required by the Company.  Subsequent transfer of
the Shares may be subject to any market blackout-period that may be imposed by
the Company and Participant must comply with the Company’s insider trading
policies.

 

6.                                      Tax Consequences.  PARTICIPANT
UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF
PARTICIPANT’S ACQUISITION OR DISPOSITION OF THE RESTRICTED STOCK UNITS AND THE
SHARES.  Participant acknowledges and agrees that he or she is solely
responsible for any and all taxes that may be assessed by any taxing authority
arising in any way from the award, the grant of the Restricted Stock Units and
the  issuance of Shares and that the Company shall not be liable for any such
assessments.  The grant of the award, the vesting of the Restricted Stock Units,
and the conversion of the Restricted Stock Units to Shares, may give rise to
taxable income subject to withholding.  Participant expressly acknowledges and
agrees that the Company will automatically withhold from the Shares issuable
with respect to the Restricted Stock Units such number of whole Shares having a
sufficient value to provide for the minimum applicable withholding taxes
required by law in connection with such grant, vesting or issuance and
Participant shall tender payment for any remainder.  Notwithstanding the
foregoing, Participant may satisfy his/her federal, state or local tax
withholding obligation by providing advance notice to the Company and by
tendering payment to the Company for the required tax withholding on or before
the date the required withholding must be remitted.  Participant represents that
he or she has consulted any tax adviser(s) that he or she deems advisable in
connection with his grant of the Restricted Stock Units and acquisition of the
Shares.

 

7.                                      Governing Plan Document.  This Agreement
is subject to all of the provisions of the Plan, which are hereby made a part of
the award evidenced by this Agreement, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.

 

8.                                      Compliance with Laws and Regulations. 
The issuance and transfer of the Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state and federal
laws and regulations and with all applicable requirements of any stock exchange
or automated

 

3

--------------------------------------------------------------------------------


 

quotation system on which the Company’s securities may be listed or quoted at
the time of such issuance or transfer.

 

9.                                      Successors and Assigns.  The Company may
assign any of its rights under this Agreement.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer herein set forth, this Agreement will be
binding upon Participant and Participant’s heirs, executors, administrators,
successors and assigns.

 

10.                               Governing Law; Severability.  This Agreement
will be governed by and construed in accordance with the internal laws of the
State of Delaware, excluding that body of laws pertaining to conflict of laws. 
If any provision of this Agreement is determined by a court of law to be illegal
or unenforceable, then such provision will be enforced to the maximum extent
possible and the other provisions will remain fully effective and enforceable.

 

11.                               Notices.  Any notice required to be given or
delivered to the Company shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices.  Any notice
required to be given or delivered to Participant hereunder shall be in writing
and addressed to Participant at the last address Participant provided to the
Company.  All notices shall be deemed effectively given upon personal delivery,
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested), one (1) business day after its
deposit with any return receipt express courier (prepaid), or on the business
day that it is sent by fax to the fax number last provided by Participant to the
Company, but only if (A) the receiving fax device immediately generates a
message, printed by the sending fax device, that confirms receipt, and
(B) receipt of the fax is confirmed by a telephone call between sender and
recipient.

 

12.                               Further Instruments.  The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

13.                               Headings.  The captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.  All references to Sections will
refer to Sections of this Agreement.

 

14.                               Entire Agreement.  This Agreement and the
other agreements specifically referenced herein contain the entire understanding
of the parties regarding the subject matter of this Agreement and such other
agreements and supersede all prior and contemporaneous negotiations and
agreements, whether written or oral, between the parties with respect to the
subject matter of this Agreement and such other agreements.

 

15.                               Compliance of Award Agreement and Plan with
Section 409A.  References in this Agreement to “Section 409A” refer to
Section 409A of the code, including any applicable guidance thereunder.  This
Agreement and the Plan are intended and shall be construed to comply with
Section 409A (including the conditions for exemption from treatment as deferred
compensation under Section 409A).  The Committee shall have full authority to
give effect to this intent.  To the extent necessary, in case of any conflict or
potential inconsistency between the Plan, and this Agreement, the provisions of
this Agreement shall govern.  Further, if the vesting of the Restricted Stock
units is accelerated in connection with Participant’s “separation from service”
within the meaning of Section 409A, other than due to death, and if
(i) Participant is a “specified employee” within the meaning of Section 409A at
the time of such separation and (ii) the settlement of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if settled on or within six months following Participant’s
separation from service, then the settlement will not be made until the date six
months and one day following the date of Participant’s separation from service.

 

4

--------------------------------------------------------------------------------